








EXECUTION VERSION


















GUARANTEE AGREEMENT
Dated as of August 26, 2014
Among
FIDELITY & GUARANTY LIFE, and
the other GUARANTORS
Party Hereto
and
ROYAL BANK OF CANADA,
as Administrative Agent


 




--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
 
Page
Section 1.
Definitions.
1


 
 
 
Section 2.
Guarantees by Guarantors
3


 
 
 
Section 3.
General Representations and Warranties
7


 
 
 
Section 4.
Reserved
7


 
 
 
Section 5.
Remedies upon Event of Default
8


 
 
 
Section 6.
Fees and Expenses; Indemnification
8


 
 
 
Section 7.
Additional Guarantors
8


 
 
 
Section 8.
Notices
8


 
 
 
Section 9.
No Implied Waivers; Remedies Not Exclusive
9


 
 
 
Section 10.
Successors and Assigns
9


 
 
 
Section 11.
Amendments and Waivers
9


 
 
 
Section 12.
Choice of Law
10


 
 
 
Section 13.
Waiver of Jury Trial
10


 
 
 
Section 14.
Severability
10


 
 
 
 
 
 
Exhibit A
Form of Guarantee Agreement Supplement
 



                                                






--------------------------------------------------------------------------------








GUARANTEE AGREEMENT
This GUARANTEE AGREEMENT (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of August 26, 2014 is entered into by and among FIDELITY &
GUARANTY LIFE, Delaware corporation (“Parent”), the other Subsidiary Guarantors
party hereto and ROYAL BANK OF CANADA, as Administrative Agent.
WHEREAS, FIDELITY & GUARANTY LIFE HOLDINGS, INC., as borrower (in such capacity,
the “Borrower”) is entering into the Credit Agreement described in Section 1
hereof, consisting on the date hereof of a revolving credit facility in an
aggregate principal amount of $150,000,000;
WHEREAS, the Borrower intends to use the proceeds of the revolving credit
facility (i) for working capital, general corporate purposes and growth
initiatives of the Borrower and (ii) to pay fees, commissions and expenses
incurred in connection with this Agreement and the Transactions;
WHEREAS, the Guarantors (as defined below) are each willing to guarantee the
obligations of the Borrower as provided herein;
WHEREAS, the Lenders are not willing to enter into the Credit Agreement unless
the obligations of the Borrower under the Credit Agreement are guaranteed as
described above;
WHEREAS, the Guarantors will derive substantial direct and indirect benefits
from the extensions of credit to the Borrower pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend credit to the Borrower pursuant to the Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1.Definitions.
(a) Terms Defined in Credit Agreement. Capitalized terms defined in the Credit
Agreement and not otherwise defined in subsection (b) of this Section have, as
used herein, the respective meanings provided for in the Credit Agreement.
(b)Additional Definitions. The following additional capitalized terms, as used
herein, have the following meanings:
“Administrative Agent” means Royal Bank of Canada, in its capacity as
Administrative Agent under the Loan Documents, and its successors and assigns in
such capacity.
“Agent-Related Persons” means the initial Administrative Agent and any successor
Administrative Agent, in each case together with their respective Affiliates,
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.
“Aggregate Payments” has the meaning specified in Section 2(k).
“Borrower” has the meaning specified in the recitals hereto.
“Contributing Guarantors” has the meaning specified in Section 2(k).




--------------------------------------------------------------------------------




“Credit Agreement” means the Credit Agreement, dated as of the date, hereof
among the Borrower, the Lenders party thereto, Royal Bank of Canada, as
Administrative Agent and the other agents and arrangers party thereto.
“Fair Share” has the meaning specified in Section 2(k).
“Fair Share Contribution Amount” has the meaning specified in Section 2(k).
“Funding Guarantor” has the meaning specified in Section 2(k).
“Guarantee” means, with respect to each Guarantor, its guarantee of the
Obligations under Section 2 hereof or Section 1 of a Guarantee Agreement
Supplement.
“Guarantee Agreement Supplement” means a Guarantee Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Person as a party hereto
pursuant to Section 7.
“Guaranteed Parties” means, collectively, (i) the Administrative Agent, (ii) the
Lenders and (iii) the respective successors and assigns and the permitted
transferees and endorsees of each of the foregoing.
“Guarantor” means Parent and each Person that, at any time after the date
hereof, becomes a “Guarantor” pursuant to Section 7.
“Release Conditions” means the following conditions for releasing all the
Guarantees:
(i)all Revolving Commitments under the Credit Agreement shall have expired or
been terminated; and
(ii)all Obligations (other than unmatured, surviving contingent indemnification
obligations not yet due and payable) shall have been paid in full.
“Voidable Transfer” has the meaning specified in Section 2(j).
(c)Terms Generally. The definitions of capitalized terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless otherwise expressly provided
herein or the context requires otherwise, (i) any definition of or reference to
any agreement (including this Agreement), instrument or other document shall be
deemed to include all subsequent amendments and other modifications thereto and
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement and (v) the
word “property” shall be construed to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 2.Guarantees by Guarantors.




--------------------------------------------------------------------------------




(a)Guarantees. Subject to the provisions of Section 2(k), the Guarantors jointly
and severally, unconditionally and irrevocably guarantee to the Administrative
Agent for the benefit of the Guaranteed Parties the full and punctual payment
and performance of each Obligation when due (whether at stated maturity, upon
acceleration or otherwise). If the Borrower fails to pay any Obligation
punctually when due, the Guarantors jointly and severally shall forthwith on
demand pay the amount not so paid at the place and in the manner specified in
the Credit Agreement.
(b)Guarantees Unconditional. The obligations of each Guarantor under its
Guarantee shall be unconditional and absolute and, without limiting the
generality of the foregoing, to the fullest extent permitted under applicable
law, will not be released, discharged or otherwise affected by:
(i)any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Guarantor or any other Person under
any Loan Document, by operation of law or otherwise;
(ii)any modification or amendment of or supplement to any Loan Document;
(iii)any change in the corporate existence, structure or ownership of the
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
the Borrower, any other Guarantor or any other Person under any Loan Document;
(iv)the existence of any claim, set-off or other right whatsoever (in any case,
whether based on contract, tort or any other theory) that such Guarantor may
have at any time against the Borrower, any other Guarantor, any Guaranteed Party
or any other Person, whether in connection with the Loan Documents or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(v)any invalidity or unenforceability relating to or against the Borrower, any
other Guarantor or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment of
any Obligation by the Borrower, any other Guarantor or any other Person;
(vi)any failure of any Guaranteed Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Credit Party now or
hereafter known to such Guaranteed Party (each Guarantor waiving any duty on the
part of the Guaranteed Parties to disclose such information); or
(vii)other than satisfaction in full of the Release Conditions, any other act or
omission to act or delay of any kind by the Borrower, any other Guarantor, any
other party to any Loan Document, any Guaranteed Party or any other Person, or
any other circumstance whatsoever that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of or defense to any
obligation of any Guarantor hereunder.
(c)Release of Guarantees.
(i)     All the Guarantees will automatically be discharged and released without
any further action by the Administrative Agent or any other Guaranteed Party
when all the Release Conditions are satisfied. If at any time any payment of an
Obligation is rescinded or must be otherwise restored or returned, in whole or
in part, upon the insolvency or receivership of the Borrower or otherwise, the
Guarantees will be reinstated with respect thereto as though such payment, or
part thereof, had been due but not made at such time.
(i)If all the capital stock of a Subsidiary Guarantor or all the assets of a
Subsidiary Guarantor are disposed of to a Person other than the Borrower or one
of its Subsidiaries in a transaction permitted by the Credit Agreement (any such
sale, a “Sale of Subsidiary Guarantor”), the Guarantee of such Subsidiary
Guarantor shall automatically be discharged and released without any further
action by the Administrative Agent or any other Guaranteed Party effective as of
the time of such




--------------------------------------------------------------------------------




Sale of Subsidiary Guarantor. Such release shall not require the consent of any
Guaranteed Party, and the Administrative Agent shall be fully protected in
relying on a certificate of the Borrower as to whether any particular sale
constitutes a Sale of Subsidiary Guarantor.
(ii)The Administrative Agent, at the request and expense of the Borrower, will
execute and deliver all documents that the Borrower or a Subsidiary Guarantor
may reasonably request to evidence the release and termination of the Guarantee
pursuant to clause (i) or (ii) above.
(d)Waiver by Guarantors. To the fullest extent permitted under applicable law,
each Guarantor irrevocably waives acceptance hereof, presentment, diligence,
marshaling, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other Guarantor or any other Person. For the avoidance of doubt,
each Guarantee will not be subject to any revocation, limitation, impairment,
set-off, defense, counterclaim, discharge or termination for any reason other
than full satisfaction of the Release Conditions as provided in clause (c)(i)
above or a release effected in accordance with clause (c)(ii) above.
(e)Subrogation. A Guarantor that makes a payment with respect to an Obligation
hereunder will be subrogated to the rights of the payee against the Borrower
with respect to such payment; provided that no Guarantor may enforce any payment
by way of subrogation against the Borrower, or by reason of contribution against
any other Guarantor of such Obligation, until all of the Release Conditions have
been satisfied in full. If any amount is paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the satisfaction in full
of the Release Conditions, such amount shall be received and held in trust for
the benefit of the Guaranteed Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Obligations and all
other amounts payable under this Agreement in accordance with the terms of the
Loan Documents.
(f)Stay of Acceleration. To the fullest extent permitted under applicable law,
if acceleration of the time for payment of any Obligation by the Borrower is
stayed by reason of the insolvency or receivership of the     Borrower or
otherwise, all Obligations otherwise subject to acceleration under the terms of
the Credit Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent.
(g)Right of Set-Off. In addition to any rights and remedies of the Guaranteed
Parties provided by applicable law, if any Obligation is not paid promptly when
due (after the passage of any applicable cure period as set forth in the Loan
Documents), each of the Guaranteed Parties and their respective Affiliates is
authorized at any time during the continuance of an Event of Default, without
prior notice to any Guarantor, any such notice being waived by each Guarantor,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Guaranteed Party or
Affiliate or for the credit or the account of any Guarantor against the
obligations of such Guarantor under its Guarantee, irrespective of whether or
not such Guaranteed Party made any demand thereunder and although such
obligations may be contingent or unmatured; provided that neither any Guaranteed
Party nor any of its Affiliates will be entitled to exercise any such set off
with respect to any trust or payroll account. By its acceptance hereof, each
Guaranteed Party agrees to promptly notify the Borrower and the relevant
Guarantor and the Administrative Agent after any such set off and application
made by such Guaranteed Party; provided that the failure to give such notice
will not affect the validity of such set off and application.
(h)Continuing Guarantee. Each Guarantee is a continuing guarantee, and the
provisions of this Agreement are binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns under the
Credit Agreement. If all or part of any Guaranteed Party’s interest in any
Obligation is assigned or otherwise transferred in accordance with the
provisions of the Credit Agreement, the transferor’s rights under each
Guarantee, to the extent applicable to the obligation so transferred, will
automatically be transferred with such obligation. Without limiting Section 2(c)
no Guarantor will have the




--------------------------------------------------------------------------------




right to assign its rights hereunder or any interest herein without the prior
written consent of the Administrative Agent and each Lender in accordance with
the Credit Agreement.
(i)Limitation on Obligations of Guarantor. Notwithstanding anything to the
contrary herein, it is the intention of the parties hereto that the Guarantee of
each Guarantor not constitute a fraudulent conveyance under applicable
fraudulent conveyance provisions of the United States Bankruptcy Code or any
comparable provision of applicable state law. To effectuate that intention, the
parties hereto hereby agree that the obligations of each Guarantor under its
Guarantee are limited to the maximum amount that would not render such
Guarantor’s obligations subject to avoidance under applicable fraudulent
conveyance provisions of the United States Bankruptcy Code or any comparable
provision of applicable state law.
(j)Reinstatement. If at any time payment of any of the Obligations or any
portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively a
“Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable out-of-pocket costs, expenses and
attorney’s fees of the Guaranteed Party related thereto, the liability of each
Guarantor hereunder will automatically and immediately be revived, reinstated,
and restored and will exist as though the Voidable Transfer had never been made.
(k)Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guarantee. Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guarantee such that its Aggregate Payments
exceed its Fair Share as of such date, such Funding Guarantor will be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guarantee in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guarantee that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 2(k), any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder will not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guarantee (including in
respect of this Section 2(k)), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 2(k). The amounts
payable as contributions hereunder will be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set




--------------------------------------------------------------------------------




forth in this Section 2(k) will not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 2(k).
(l)Guaranty of Payment. The Guarantee of each Guarantor is a Guarantee of
payment when due (whether or not any proceeding under any Debtor Relief Law
shall have stayed the accrual of collection of any of the Obligations or
operated as a discharge thereof) and not of collection.
Section 3.General Representations and Warranties. Each Guarantor represents and
warrants that:
(a)Such Guarantor (i) is duly organized and validly existing and (ii) in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its incorporation or organization (except, in each case referred
to in clauses (i) (except with respect to the Parent) and (ii), to the extent
that the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or result in the
imposition of substantial penalties).
(b)In executing and delivering this Agreement (including providing its
Guarantee), such Guarantor has (i) without reliance on the Administrative Agent
or any other Guaranteed Party or any information received from the
Administrative Agent or any other Guaranteed Party and based upon such documents
and information it deems appropriate, made an independent investigation of the
transactions contemplated by the Loan Documents and Parent, the Borrower and
their respective Subsidiaries, the business, assets, operations, prospects and
condition, financial or otherwise of Parent, the Borrower and their respective
Subsidiaries, and any circumstances which may bear upon such transactions or the
obligations and risks undertaken herein with respect to the Obligations, (ii)
adequate means to obtain from Parent, the Borrower and their respective
Subsidiaries on a continuing basis information concerning Parent, the Borrower
and such Subsidiaries, (iii) access to the Loan Documents and any other
documents executed in connection with the Loan Documents as it deems appropriate
to make the determinations set forth in clause (i) above, and (iv) not relied
and will not rely upon any representations or warranties of the Administrative
Agent or any other Guaranteed Party not embodied herein or any acts heretofore
or hereafter taken by the Administrative Agent or any other Guaranteed Party
(including any review by the Administrative Agent or any other Guaranteed Party
of the affairs of Parent, the Borrower or their respective Subsidiaries).
Section 4.Reserved.
Section 5.Remedies upon Event of Default. If an Event of Default occurs and is
continuing, the Administrative Agent may exercise (or cause its sub-agents to
exercise) any or all of the remedies available to it (or to such sub-agents)
hereunder.
Section 6.Fees and Expenses; Indemnification.
(a)The Guarantors shall pay, or shall cause the Borrower to pay, to the
Administrative Agent within ten (10) Business Days following written demand
therefor the amount of any and all reasonable and documented out-of-pocket
expenses, including Attorney Costs (which shall be limited to one firm of
counsel for the Administrative Agent and the Guaranteed Parties and, if
reasonably necessary, a single local counsel in each appropriate jurisdiction,
collectively, for the Administrative Agent and each Guaranteed Party (and, in
the case of an actual or perceived conflict of interest, one additional counsel
to the affected Indemnified Persons similarly situated)), that the
Administrative Agent may incur in connection with (x) the administration or
enforcement of this Agreement or (y) the exercise by the Administrative Agent of
any of its rights or powers under this Agreement; and
Section 7.Additional Guarantors. Any Person may become a party hereto by signing
and delivering to the Administrative Agent a Guarantee Agreement Supplement,
whereupon such Person will become a “Guarantor” as defined herein.
Section 8.Notices.
(a)Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, emailed,
faxed or delivered to the applicable address, facsimile number




--------------------------------------------------------------------------------




(provided that any matter transmitted by any Guarantor by facsimile (1) shall be
promptly confirmed by a telephone call to the recipient at the number specified
below and (2) shall be followed promptly by delivery of a hard copy original
thereof) or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to Parent or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 of the Credit Agreement or to such other address, facsimile
number, electronic mail address or telephone number as will be designated by
such party in a notice to the other parties;
(ii)if to any Lender, to the Administrative Agent to be forwarded to such Lender
at its address, facsimile number, electronic mail address or telephone number
specified in its administrative questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as will be
designated by such party in a notice to the Borrower and the Administrative
Agent;
(iii)if to any other Guarantor (other than Parent or a Subsidiary Guarantor
which is a Guarantor on the Closing Date), to the address, facsimile number,
electronic mail address or telephone number specified for such Person in its
first Guarantee Supplement or to such other address, facsimile number,
electronic mail address or telephone number as will be designated by such party
in a notice to the other parties; and
(iv)if to any Guaranteed Party Requesting Notice, to such address, facsimile
number, electronic mail address or telephone number as such party will hereafter
specify for the purpose by notice to the Administrative Agent.
All such notices and other communications will be deemed given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered. In no event will a voicemail message be effective as a
notice, communication or confirmation hereunder.
(b)This Agreement may be transmitted and/or signed by facsimile or PDF delivered
by electronic mail. The effectiveness of any such documents and signatures will,
subject to applicable law, have the same force and effect as signed originals
and will be binding on the Borrower, all Guarantors, the Guaranteed Parties and
the Administrative Agent. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually delivered original
thereof; provided, that the failure to request or deliver the same will not
limit the effectiveness of any facsimile or PDF document or signature.
(c)The Administrative Agent and the Lenders will be entitled to rely and act on
any notices purportedly given by or on behalf of any Guarantor even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 9.No Implied Waivers; Remedies Not Exclusive. No failure by the
Administrative Agent or any Guaranteed Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
this Agreement will operate as a waiver thereof; nor will any single or partial
exercise by the Administrative Agent or any Guaranteed Party of any right or
remedy under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right or remedy. The rights and remedies specified in
the Loan Documents are cumulative and are not exclusive of any other rights or
remedies provided by law.




--------------------------------------------------------------------------------




Section 10.Successors and Assigns. No Guarantor my assign or otherwise transfer
any of its rights or obligations hereunder other than in accordance with the
terms of the Credit Agreement.
Section 11.Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the parties hereto, with the
consent of such Lenders as are required to consent thereto under Section 10.01
of the Credit Agreement.
Section 12.Choice of Law. This Agreement is to be construed in accordance with
and governed by the law of the State of New York.
Section 13.Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.
Section 14.Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions of this Agreement will remain in full force and effect
in such jurisdiction and (ii) the invalidity or unenforceability of such
provision in such jurisdiction will not affect the validity or enforceability
thereof in any other jurisdiction.
[SIGNATURE PAGES FOLLOW]
 




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


FIDELITY & GUARANTY LIFE
By:
 
Name:
 
Title:
 
 
 
FIDELITY & GUARANTY LIFE BUSINESS SERVICES, INC.
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA,
as Administrative Agent


By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------






Exhibit A
GUARANTEE AGREEMENT SUPPLEMENT
This GUARANTEE AGREEMENT SUPPLEMENT dated as of _______________ is entered into
by and between [NAME OF GUARANTOR] (the “Guarantor”) and Royal Bank of Canada,
as Administrative Agent.
WHEREAS, the Guarantors party thereto and Royal Bank of Canada, as
Administrative Agent, are parties to a Guarantee Agreement dated as of August
26, 2014 (as amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
under which the Guarantors guarantee certain of the Obligations of the Borrower;
WHEREAS, [name of Guarantor] desires to become a party to the Guarantee
Agreement as a Guarantor thereunder; and
WHEREAS, terms defined in the Guarantee Agreement (or whose definitions are
incorporated by reference in Section 1 of the Guarantee Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Guarantee. The Guarantor unconditionally guarantees the full and punctual
payment of each Obligation when due (whether at stated maturity, upon
acceleration or otherwise). The Guarantor acknowledges that, by signing this
Guarantee Agreement Supplement and delivering it to the Administrative Agent,
the Guarantor becomes a “Guarantor” for all purposes of the Guarantee Agreement
and that its obligations thereunder are subject to all the provisions of the
Guarantee Agreement (including those set forth in Section 2 thereof) applicable
to the obligations of a Guarantor thereunder.
2.Party to Guarantee Agreement. Upon delivering this Guarantee Agreement
Supplement to the Administrative Agent, the Guarantor will become a party to the
Guarantee Agreement and will thereafter have all the rights and obligations of a
Guarantor thereunder and be bound by all the provisions thereof as fully as if
the Guarantor were one of the original parties thereto.
3.Address of Guarantor. The address, facsimile number, electronic mail address
and telephone number of the Guarantor for purposes of Section 8 of the Guarantee
Agreement are:
[address]
[facsimile number]
[e-mail address]




--------------------------------------------------------------------------------






[telephone number]
4.Representations and Warranties. The Guarantor hereby represents and warrants
that:
(a)
the Guarantor is a corporation 1 duly organized, validly existing and in good
standing (to the extent such concept is applicable) under the laws of
[jurisdiction of organization], except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect;

(b)
the execution and delivery of this Guarantee Agreement Supplement by the
Guarantor and the performance by it of its obligations under the Guarantee
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (except such as have been obtained on or prior to the date hereof) and
do not contravene the terms of the Guarantor’s or any of its Subsidiaries’
articles of incorporation, by-laws or other organizational documents;

(c)
the execution and delivery of this Guarantee Agreement Supplement by the
Guarantor and the performance by it of its obligations under the Guarantee
Agreement as supplemented hereby do not result in any breach, violation or
contravention of, or result in or require the creation of any Lien under any
material Contractual Obligation or Material Indebtedness to which such Guarantor
is a party, or any Requirement of Law, order, injunction, writ or decree of any
Governmental Authority binding upon it, except to the extent that such conflict,
breach, violation, contravention or Lien, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;

(d)
the Guarantee Agreement as supplemented hereby constitutes a valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability; and

(e)
each of the representations and warranties set forth in the Guarantee Agreement
is true and correct in all material respects as applied to the Guarantor (for
purposes of this clause (e), references in said Sections to a “Guarantor” are
deemed to refer to the Guarantor and references to the “Closing Date” are deemed
to refer to the date on which the Guarantor signs and delivers this Guarantee
Agreement Supplement).



 






























1 Modify as needed if not a corporation.






--------------------------------------------------------------------------------






5.Governing Law. This Guarantee Agreement Supplement is to be construed in
accordance with and governed by the law of the State of New York.
[SIGNATURE PAGES FOLLOW]
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
[NAME OF GUARANTOR]
By:
 
Name:
 
Title:
 




ROYAL BANK OF CANADA
as Administrative Agent


By:
 
Name:
 
Title:
 



 




